Citation Nr: 1530133	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  10-36 159A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Omaha, Nebraska


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Jennie Edmundson Hospital and Methodist Hospital from December 9, 2007, to December 14, 2007. 

2.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Jennie Edmundson Hospital from December 28, 2007, to December 29, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1979 to December 1984.

The matter is before the Board of Veterans' Appeals (Board) on appeal from March 2009 and April 2009 Administrative Decisions of the VA Medical Center in Omaha, Nebraska. 

The Veteran testified before the undersigned in February 2012 and a copy of that transcript is of record.  

In a May 2014 decision, the Board remanded the claim for further development.  

A review of the Veteran's Veterans Benefits Management System (VBMS) file reveals an April 2015 Appellant Brief.  A review of the Veteran's Virtual VA file reveals an August 2014 VA medical opinion.  

The Board also notes that the Veteran has perfected an appeal for entitlement to service connection for a heart disability and has requested a Board hearing.  A review of VACOLS reveals that the Veteran has been placed on the list of Veterans awaiting a hearing.  As such, the Board will not address the issue in this decision.  


FINDINGS OF FACT

1.  The Veteran received unauthorized private inpatient care at Jennie Edmundson Hospital and Methodist Hospital from December 9, 2007, to December 14, 2007.

2.  The Veteran received unauthorized private inpatient care at Jennie Edmundson Hospital from December 26, 2007, to December 29, 2007; VA has paid expenses for December 26, 2007, to December 27, 2007.  

3.  Resolving all reasonable doubt in the Veteran's favor, the medical treatment provided from December 9, 2007, to December 14, 2007, was emergent and did not end, and a VA facility was not feasibly available for care.

4.  Resolving all reasonable doubt in the Veteran's favor, the medical treatment provided from December 28, 2007, to December 29, 2007, was emergent and did not end, and a VA facility was not feasibly available for care.


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement of unauthorized medical expenses incurred at Jennie Edmundson Hospital and Methodist Hospital from December 9, 2007, to December 14, 2007, have been met.  38 U.S.C.A. § 1728 (West 2014); 38 C.F.R. §17.120 (2014).

2.  The criteria for payment or reimbursement of unauthorized medical expenses incurred at Jennie Edmundson Hospital from December 28, 2007, to December 29, 2007, have been met.  38 U.S.C.A. § 1728 (West 2014); 38 C.F.R. §§ 17.120 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the Board's favorable decision to grant the benefits sought on appeal, no discussion of the VA's duties to notify and assist is necessary.  


Analysis

The Veteran is seeking reimbursement for private inpatient medical care provided to him from December 9, 2007, to December 12, 2007, and from December 28, 2007, to December 29, 2007.  

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.54 (2014); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  

In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2014). 

In the present case, the evidence does not show, and the Veteran does not contend, that he sought and obtained prior proper authorization for VA payment of the private medical expenses he incurred for either period on appeal.  The record also does not indicate that the Veteran contacted VA within 72 hours of the initial care at the private medical provider for the purpose of obtaining prior authorization for either period of treatment on appeal.  Accordingly, the Board must find that prior authorization for the private medical treatment received was not obtained pursuant to 38 C.F.R. § 17.54 (2014) for either period of treatment on appeal, and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703(a).

When the veteran receives treatment at a non-VA facility without prior authorization, two statutes allow for payment or reimbursement for the medical expenses incurred for that treatment, specifically, 38 U.S.C.A. §§ 1725 and 1728.  Application of either statute is generally dependent on whether the veteran has an adjudicated service-connected disability.

Under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120, payment or reimbursement of the expenses of care not previously authorized, in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation, may be paid on the basis of a claim timely filed, under the following circumstances:

(a) Care or services not previously authorized were rendered to a Veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disorders associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a Veteran who has a total disability permanent in nature, resulting from a service-connected disability; or, (4) For any illness, injury or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C.A. § Chapter 31 (West 2014) and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.48(j) (2014); 

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and,

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

All three of these statutory requirements must be met before payment may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

The Board finds that criterion (a) is satisfied as the Veteran is currently receiving compensation for a total disability rating due to individual unemployability (TDIU) as well as benefits for Dependent's Education Assistance (DEA) based upon a finding of total service-connected disability permanent in nature.  See Rating Decision dated May 4, 2007.  
In regards to criterion (b), the applicable regulation, 38 C.F.R. § 17.120, describes the "medical emergency" condition as follows:

(b) In a medical emergency.  Emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.

Here, the Veteran was hospitalized on December 9, 2007, the Veteran presented with acute chest pain and was found to have a non-ST segment acute myocardial infarction and severe two vessel coronary artery disease and was unstable at presentation.  The Veteran was admitted to Methodist Hospital on December 9, 2007, for further evaluation and management.  The Veteran then underwent an off-pump coronary artery bypass grafting on December 11, 2007.  The Veteran's discharge diagnosis was non-ST segment acute myocardial infarction.  

On December 26, 2007, the Veteran was admitted to the emergency room with pain in his chest since the above mentioned surgery.  The Veteran reported that his chest pain was similar to what he had prior to his bypass surgery.  On December 27, 2007, the Veteran underwent a cardiac catheterization.  The December 29, 2007, discharge summary noted that the Veteran complained of chest pain, difficulty breathing and a variety of other things that were difficult to sort out.  The physician also noted that the Veteran underwent a left catheterization, coronary angiography, left ventriculography, and graft angiography.  
On his March 2009 notice of disagreement the Veteran reported that the ambulance rescue team would not take him to the VA hospital but instead took him to Jennie Edmundson.  The Veteran reported that the doctors stated that it was an emergency and the VA would cover the cost.  The Veteran reported that when he was transferred to Methodist Hospital he informed the doctors that he did not have insurance and received all care from the VA.  The Veteran reported that he was told on more than one occasion that the VA would pay for the treatment.  The Veteran also reported that he was in no condition to make decisions and he was not permitted to leave.  The Veteran reported that when he was hospitalized the second time he was not able to be transferred.  The Veteran reported that he called patient relations at Jennie Edmundson to complain and they told him he could not be moved.  

At the February 2012 Board hearing, the Veteran testified that when he suffered his first heart attack he asked to be taken to the VA hospital but the medical personnel said they had to take him to the closest hospital.  The Veteran also reported that when he was transferred to Methodist Hospital he informed personnel that he was a Veteran and should be sent to the VA.  The Veteran also reported that during his second hospitalization he became combative because they would not let him leave.  The Veteran reported that he called the patient advocate to report how he was treated.  The Veteran also asserted he was transferred to Methodist Hospital instead of the VA hospital because the heart specialist was affiliated with Methodist Hospital.  

The Veteran was afforded a VA medical opinion in August 2014.  The examiner noted a review of the medical record revealed the Veteran presented with a coronary emergency on December 9, 2007, and required emergent coronary surgery.  The examiner noted that the Veteran's condition was life threatening and unstable.  The examiner also noted that the record indicates the Veteran was evaluated on December 28, 2007, due to recurring chest pain.  The examiner noted that evaluation showed reocclusion of coronary grafts and the Veteran was treated medically.  

Based on the above, the Board finds that the medical evidence of record and the Veteran's competent and credible statements regarding his symptomatology illustrates that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part."  38 C.F.R. § 17.120(b).  The Board finds that suffering a myocardial infarction and subsequent triple bypass surgery would justify a lay belief that a delay in seeking treatment would result in "serious impairment to bodily functions, or serious dysfunction of any bodily organ or part."  Id.  The Board also finds that suffering symptoms similar to those experienced during a heart attack three weeks prior would justify a lay belief that a delay in seeking treatment would result in "serious impairment to bodily functions, or serious dysfunction of any bodily organ or part."  

Moreover, there is no credible or persuasive evidence that the medical emergency ended during both periods such that the Veteran could have been safely transferred and that VA facilities equipped to handle the Veteran's situation were feasibly available to handle such transfer.  Indeed, the August 2014 VA opinion noted that a review of the record for the Veteran's first period of treatment did not include information about nearby VA facilities "prepared to handle a case of this severity" or if attempts were made to transfer the Veteran.  The examiner also noted that a review of the hospital course showed the Veteran's condition had several complications and the Veteran was discharged to appropriate care.  The examiner concluded that whether a sooner transfer or discharge was feasible would be mere speculation.  The examiner also noted that during the Veteran's second period of treatment the availability of a VA facility "capable of the level of care required" or attempts to transfer the Veteran were not contained in the medical record.  In an April 2015 letter, Dr. R.A. suggests the same regarding the limited capability of the Omaha VAMC to handle a severe situation as the Veteran's case.  Thus, resolving all doubt in the Veteran's favor, the Board concludes that the criteria for reimbursement of unauthorized private medical expenses associated with treatment at Jennie Edmundson Hospital and Methodist Hospital from December 9, 2007, to December 14, 2007, and Jennie Edmundson Hospital from December 28, 2007, to December 29, 2007, have been met.  Accordingly, the benefit sought on appeal is granted.


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Jennie Edmundson Hospital and Methodist Hospital from December 9, 2007, to December 14, 2007, is granted. 

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Jennie Edmundson Hospital from December 28, 2007, to December 29, 2007, is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


